1093-W
                                ELECTRONIC RECORD                          f03¥m/¥

COA#       05-12-01668-CR                        OFFENSE:       20.04


           Donald Stevenson v. The State of
STYLE:     Texas                                 COUNTY:        Dallas

COA DISPOSITION:       AFFIRM                    TRIAL COURT: 265th Judicial District Court


DATE: 7/17/2014                   Publish: NO    TCCASE#:       F12-54028-R




                        IN THE COURT OF CRIMINAL APPEALS



          Donald Stevenson v. The State of
STYLE:    Texas                                       CCA#:

         PftQSE                       Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:

DATE:     tJQJ€Tn4£?L £b 2<>>f                       SIGNED:                          PC:.
JUDGE:             fj^ U*                            PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD